Exhibit 10.14
AMENDMENT NO. 1
TO
THE WILLIAMS COMPANIES, INC. 2007 INCENTIVE PLAN
This Amendment No. 1 (“Amendment”) to The Williams Companies, Inc. 2007
Incentive Plan (“Plan”) is hereby adopted effective the 20th day of November,
2008.
WHEREAS, in October 2004, Congress adopted Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”);
WHEREAS, final regulations to Section 409A of the Code become fully effective
January 1, 2009 (Section 409A of the Code and such final regulations and other
guidance thereunder being referred to below in the aggregate as “Section 409A”);
and
WHEREAS, the Board has determined that it is in the best interest of the Company
to amend the Plan to(a) further reflect the Company’s intent that the Plan and
Awards thereunder comply with Section 409A and (b) change certain provisions of
the Plan relating to Change in Control;
NOW, THEREFORE, the Plan is hereby amended as follows:
1. The last sentence of Section 2.48 is deleted and replaced in its entirety
with the following:
Notwithstanding the foregoing, except as otherwise provided in the Award
Agreement with respect to such Award, with respect to an Award subject to
Section 409A of the Code, “Termination of Affiliation” shall mean a “separation
from service” as defined in Section 409A of the Code and guidance thereunder.
2. Section 14.1 of the Plan is amended by deleting the phrase “, but not during
a Merger of Equals Period,” from the first sentence.
3. Section 14.2(d) is amended and restated in its entirety to read as follows:
(d) “Good Reason” means, unless otherwise defined in an Award Agreement or
individual employment, change in control or other severance agreement, the
occurrence, within two years following a Change in Control and without a
Grantee’s prior written consent, of any one or more of the following:

 



--------------------------------------------------------------------------------



 



     (i) a material adverse reduction in the nature or scope of the Grantee’s
duties from the most significant of those assigned at any time in the 90-day
period prior to a Change in Control; or
     (ii) a significant reduction in the authority and responsibility assigned
to the Grantee; or
     (iii) any reduction in or failure to pay Grantee’s base salary; or
     (iv) a material reduction of Grantee’s aggregate compensation and/or
aggregate benefits from the amounts and/or levels in effect on the Change Date,
unless such reduction is part of a policy applicable to peer employees of the
Employer and of any successor entity;
     (v) a requirement by the Company or an Affiliate that the Grantee’s
principal duties be performed at a location more than fifty (50) miles from the
location where the Grantee was employed immediately preceding the Change in
Control, without the Grantee’s consent (except for travel reasonably required in
the performance of the Grantee’s duties); provided such new location is farther
from Grantee’s residence than the prior location; or
     (vi) the failure of the Surviving Corporation following a Reorganization
Transaction to assume all Awards previously made under the Plan or to provide
equivalent awards of substantially the same value.
     Notwithstanding anything in this Article 14 to the contrary, no act or
omission shall constitute grounds for “Good Reason”:
     (i) Unless, at least 30 days prior to his termination, Grantee gives a
written notice to the Company or the Affiliate that employs Grantee of his
intent to terminate his employment for Good Reason which describes the alleged
act or omission giving rise to Good Reason;
     (ii) Unless such notice is given within 90 days of Grantee’s first actual
knowledge of such act or omission; and
     (iii) Unless the Company or the Affiliate that employs Grantee fails to
cure such act or omission within the 30 day period after receiving such notice.
Further, no act or omission shall be “Good Reason” if Grantee has consented in
writing to such act or omission.
4. Section 14.2(e)(ii) is amended by deleting the phrase “(or by a simple
majority for purposes of subsection (b) of the definition of ‘Merger of
Equals’).”
5. Section 14.2(f) is deleted in its entirety.

 



--------------------------------------------------------------------------------



 



6. Section 14.2(g) is deleted in its entirety.
7. Section 15.3(e) is amended by deleting in full the proviso at the end of the
last sentence of such Section.
8. Except as set forth in Paragraphs 1 through 7 above, the Plan and its terms
and conditions shall continue in effect.
9. Notwithstanding anything to the contrary in the Plan or in any Award
Agreement, this Amendment shall not be incorporated into nor amend or change in
any respect the terms of any Award or Award Agreement outstanding on the
effective date hereof.
10. All capitalized terms in this Amendment shall have the meanings set forth in
the Plan except to the extent otherwise defined herein.
This Amendment is hereby approved and adopted effective as of the date first set
forth above.

         
/s/ Stephanie Cipolla
  Date: 12/1/08  
 
   

 